Bierly, C. J.
On July 16, 1965, appellant, Harold Barton, by his attorneys, Galvin, Galvin & Leeney, filed a petition for extension of time within which to file transcript., and assignment of errors. Acknowledgment of service was accepted by appellees, by their attorneys, Crumpacker & Abrahamson.
Appellant, on August 2, 1965, filed a motion entitled “Dismissal of Appeal”, which informed the court that the matter in controversy between the parties to the action had been “amicably settled” and, hence, appellant requested this~appeal to be dismissed. Notice , of motion to dismiss appeal , was sent by mail to appellees by appellant.
Said motion was submitted to the court for finding and determination;
And the court now finds that, inasmuch as appellees have filed no objections to appellant’s motion to dismiss and matters in controversy between the parties have been adjusted, said motion to dismiss appeal should be sustained and the appeal should be dismissed.
Appeal dismissed, costs to. be assessed against appellant.
Note. — Reported in 209 N. E. 2d 736.